MEMORANDUM **
Jagraj Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because it was filed more than ninety days after the BIA’s April 28, 2004 order. See 8 C.F.R. § 1003.2(c)(2).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.